Fourth Court of Appeals
                                San Antonio, Texas
                                      July 31, 2017

                                   No. 04-17-00383-CR

                                   Jamie LONGORIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR10053
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on September 30, 2017.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.




                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk